Campbell, J.
Respondents refuse to allow relator, as president of Eeed City, to act with them as a member of the board. Their objection that his election was not certified to them is frivolous. There is no question of his official position. They also rely on a supposed constitutional difficulty in the act conferring on him the powers of a member of the board of supervisors.
It was decided in Attorney General v. Preston, 56 Mich. 177 (22 N. W. Rep. 261), that it was competent for the Legislature to make the president of a village an ex officio member of the board of supervisors of his county. *204If the power exists, as we have held it exists, it is purely a matter of legislative policy when and where it shall be exercised. The only question, therefore, must be whether it has been exercised in this case.
The only constitutional objection presented with any show of plausibility is that the power is granted under an amendment not fairly within the title of the act amended.
In 1875 the Legislature passed an act entitled “An act to re-incorporate the village of Reed City.” Local Laws of 1875, p. 527. Instead of doing this by a long statute, with specific powers in detail, the Legislature, as is not uncommon, and as is quite proper, saw fit to make its powers and duties conform to the general village act adopted at the same session, adding only such provisions as were necessary to connect the corporation thus remodeled with the one before existing. It is impossible to discover anything in this action which would differ from an introduction in terms, instead of by reference, of all the provisions of the general statute thus made a part of the village charter. Had the act of 1875 made the president a member of the board of supervisors, it could not be held that such a change would not be as legitimate an element of re-incorporation as any other provision. Most of the great changes in our city organizations have come in under laws which did no more than to indicate by their titles a purpose to incorporate, or re-incorporate, or revise the corporate charter of the municipality dealt with. Anything which is meant to form a permanent element in municipal arrangements is pertinent to the incorporation. In the Mackinac Case the power of the president to act as a member of the board of supervisors is found in “An act to re-incorporate the village of Mackinac,” adopted by the same Legislature that re-incorporated the village of Reed City. Local Laws of *2051875, p. 436. If this was proper in re-incorporating one village, it must have been proper in another, under a title identical in character.
It is undoubtedly competent to .introduce by amendment anything which might have been introduced in the original act.
The amendment was, therefore, not beyond the title and was valid. The mandamus is granted.
Sherwood, O. J., and Long, J., concurred with Campbell, J.